      Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 1 of 29 PageID #: 1



PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
pelton@peltongraham.com
Taylor B. Graham (TG 9607)
graham@peltongraham.com
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.peltongraham.com

Attorneys for Plaintiff, the putative
FLSA Collective and Class


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


 DEREK LOPER, Individually and On
 Behalf of All Others Similarly Situated,

                                Plaintiff,
                                                            CLASS & COLLECTIVE
 -against-                                                   ACTION COMPLAINT

 MANETTA ENTERPRISES, INC.,
 ENRICO L. MANETTA, ENRICO R.                                     Jury Trial Demanded
 MANETTA and NICHOLAS MANETTA,
 Jointly and Severally,

                                Defendants.



       Plaintiff Derek Loper (“Loper” or “Plaintiff”), individually and on behalf of all others

similarly situated, as class representative, upon personal knowledge as to himself and upon

information and belief as to other matters, alleges as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff is a former laborer and saw cutter who worked for Defendants on New

York City roadways, pursuant to contracts with Consolidated Edison Company of New York, Inc.

(“Con Edison”). Throughout the relevant time period, Plaintiff was not paid the applicable

                                                 1
        Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 2 of 29 PageID #: 2



prevailing rate of wages or supplemental benefits for all hours that he worked on excavation

projects for Con Edison on New York City roadways and sidewalks. Further, Plaintiff was not paid

wages of any kind for time spent traveling between job sites and Defendants’ yard and for time

spent working in Defendants’ yard, resulting in significant unpaid regular and overtime wages

each week.

         2.    Plaintiff brings this action to recover unpaid overtime premium pay owed to him

pursuant to both the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and the New

York Labor Law (“NYLL”), §§ 650 et seq. Plaintiff also seeks to recover unpaid prevailing wages,

daily overtime and supplemental benefits which he and the members of the putative Class were

entitled to receive for work, including weekend work, they performed pursuant to contracts entered

into between Defendants and Con Edison, which required payment of prevailing wages.

         3.    Plaintiff also brings claims for unpaid wages pursuant to NYLL §§ 190, 193 and

for Defendants’ failure to provide proper wage notices and wage statements pursuant to NYLL §§

190 et seq.

         4.    Plaintiff brings his FLSA claims on behalf of himself and all other similarly situated

employees of Defendants and his NYLL and New York common law claims on behalf of himself

and a Federal Rule of Civil Procedure 23 class of all laborers, saw cutters and other construction

employees working for Defendants in New York during the six (6) year period preceding the filing

of this complaint.

                                JURISDICTION AND VENUE

         5.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1337

and 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367.



                                                 2
      Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 3 of 29 PageID #: 3



        6.      In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendants’

business is located in this district and a substantial part of the events or omissions giving rise to

the claims occurred in this district.

        8.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                         THE PARTIES

Plaintiff:

        9.      Plaintiff Loper was, at all relevant times, an adult individual residing in Kings

County, New York.

        10.     Throughout the relevant time period, Plaintiff performed work for Defendants on

roadways and sidewalks throughout the New York City area and in Defendants’ yard, located at

44-17 54th Drive, Maspeth, New York 11378.

        11.     Plaintiff consents in writing to be party to this action, pursuant to 29 U.S.C. §

216(b), and his consent form is attached hereto.

Defendants:

        12.     Defendant Manetta Enterprises, Inc. (“Manetta” or the “Corporate Defendant”) is

an active New York corporation with its principal place of business located at 44-17 54th Drive,

Maspeth, New York 11378.

        13.     At all relevant times, the Corporate Defendant has been and continues to be an

employer engaged in interstate commerce and/or the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).



                                                   3
     Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 4 of 29 PageID #: 4



       14.       Upon information and belief, at all relevant times, the Corporate Defendant had

gross revenues in excess of $500,000.00.

       18.       Upon information and belief, Defendants Enrico L. Manetta (“E. L. Manetta”),

Enrico R. Manetta (“E. R. Manetta”) and Nicholas Manetta (“N. Manetta” and, together with E.

L. Manetta and E. R. Manetta, the “Individual Defendants” and, collectively with the Corporate

Defendant, the “Defendants”) are owners and operators of Manetta who set the company’s payroll

policies, including the unlawful practices complained of herein.

       19.       Upon information and belief, E. R. Manetta and N. Manetta are sons of Defendant

E. L. Manetta.

       20.       Throughout the relevant time period, upon information and belief, the Individual

Defendants were in charge of determining the company’s policies with respect to payroll and

otherwise running the business of Manetta.

       15.       In corporate filings with the New York State Department of State, Division of

Corporations, Enrico Manetta (upon information and belief, E. L. Manetta) is listed as the Chief

Executive Officer of the Corporate Defendant.

       16.       The Individual Defendants participated in the day-to-day operations of the

Corporate Defendant and acted intentionally in their direction and control of Plaintiff and the

Corporate Defendant’s other similarly situated employees and are “employers” pursuant to the

FLSA, 29 U.S.C. § 203(d) and regulations thereunder, 29 C.F.R. § 791.2, as well as the NYLL §

2 and the regulations thereunder, and are jointly and severally liable with the Corporate Defendant.

       17.       At all relevant times, Defendants have been and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207 (a). At all relevant times, Defendants employed, and/or



                                                 4
     Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 5 of 29 PageID #: 5



continue to employ, Plaintiff and each of the Collective Action members within the meaning of

the FLSA.

       18.     At all relevant times, Plaintiff and Class Members were employed by Defendants

within the meaning of the NYLL, §§ 2 and 651.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       19.     Pursuant to 29 U.S.C. §§ 207 & 216(b), Plaintiff brings his First Cause of Action

as a collective action under the FLSA on behalf of himself and the following collective:

               All persons employed by Defendants at any time since March 24,
               2017 and through the entry of judgment in this case (the “Collective
               Action Period”) who worked as saw cutters, laborers and other
               construction workers (the “Collective Action Members”).

       20.     A collective action is appropriate in this circumstance because Plaintiff and the

Collective Action Members are similarly situated, in that they were all subjected to Defendants’

illegal policies of failing to pay overtime premiums for work performed in excess of forty (40)

hours each week. As a result of these policies, Plaintiff and the Collective Action Members did

not receive legally-required overtime premium payments for all hours worked in excess of forty

(40) hours per week.

       21.     Plaintiff and the Collective Action Members have substantially similar job duties

and were paid pursuant to a similar, if not the same, payment structure.

                       NEW YORK RULE 23 CLASS ALLEGATIONS

       22.     Pursuant to the NYLL and the New York common law, Plaintiff brings his Second

through Eighth Causes of Action under Rule 23 of the Federal Rules of Civil Procedure on behalf

of himself and the following class:

               All persons employed by Defendants in New York at any time since
               March 24, 2014 and through the entry of judgment in this case (the
               “Class Period”) who worked as saw cutters, laborers and other
               construction workers (the “Class Members”).

                                                5
     Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 6 of 29 PageID #: 6



       23.      The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. For purposes of notice and other

purposes related to this action, their names and addresses are readily available from Defendants.

Notice can be provided by any means permissible under Federal Rule of Civil Procedure.

       24.      The Class Members are so numerous that joinder of all members is impracticable.

       25.      Upon information and belief, there are in excess of forty (40) Class Members.

       26.      Common questions of law and fact exist as to all Class Members and predominate

over any questions solely affecting individual Class Members. Such common questions will

determine Defendants’ liability to all (or nearly all) Class Members. These common questions

include:

       a. whether Defendants employed Plaintiff and the Class Members within the meaning of

             the NYLL;

       b. whether Defendants failed to keep true and accurate time records for all hours worked

             by Plaintiff and the Class Members;

       c. whether Defendants failed and/or refused to pay Plaintiff and the Class Members wages

             for all hours worked;

       d. whether Defendants failed to pay overtime wages to Plaintiff and the Class Members

             for all hours worked over forty (40) in a given week;

       e. whether Defendants failed to provide Plaintiff and the Class Members with a proper

             statement of wages with every wage payment as required by the NYLL;

       f. whether Defendants failed to provide proper wage notice to Plaintiff and Class

             Members at the beginning of their employment, annually, and when their wage rate(s)

             changed, as required by the NYLL;



                                                   6
      Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 7 of 29 PageID #: 7



        g. whether Defendants’ failure to properly pay Plaintiff and the Class Members lacked a

              good faith basis; and

        h. whether Defendants are liable for all damages claimed hereunder, including but not

              limited to compensatory damages, liquidated damages, interest, costs and

              disbursements and attorneys’ fees.

        27.      Plaintiff’s claims are typical of the Class Members’ claims. Plaintiff, like all Class

Members, was a construction employee of Defendants who worked for Defendants pursuant to

their corporate policies. Plaintiff, like all Class Members, was, inter alia, was not paid overtime

wages for all hours worked over forty (40) in a given workweek; was not paid wages of any kind

for certain hours worked, including time spent working in the yard and traveling to and from the

yard and the job sites; and was not provided with proper wage notice and wage statements. If

Defendants are liable to the Class Representative for the Class claims enumerated in this

Complaint, they are also liable to all Class Members. If Defendants are liable to Plaintiff for the

claims enumerated in this Complaint, they are also liable to all Class Members.

        28.      Plaintiff and his Counsel will fairly and adequately represent the Class. There are

no conflicts between Plaintiff and the Class Members, and Plaintiff brings this lawsuit out of a

desire to help all Class Members, not merely out of a desire to recover his own damages.

        29.      Plaintiff’s counsel are experienced class action litigators who are well-prepared to

represent the interests of the Class Members.

        30.      A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        31.      Defendants are sophisticated parties with substantial resources. The individual

plaintiff lacks the financial resources to vigorously prosecute a lawsuit in federal court against



                                                   7
      Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 8 of 29 PageID #: 8



corporate defendants.

        32.     The individual members of the Class have no interest or capacity to bring separate

actions; Plaintiff is unaware of any other currently pending litigation concerning this controversy;

it is desirable to concentrate the litigation in one case; and there are no likely difficulties that will

arise in managing the class action.

                                      STATEMENT OF FACTS

Defendants’ Company

        33.     At all relevant times, Defendant Manetta Enterprises, Inc. has been in the

construction contracting business.

        34.     Defendant Manetta Enterprises, Inc. was registered with the New York State

Department of State, Division of Corporations on January 31, 2003.

        35.     According to the public LinkedIn profile of “Enrico Manetta” (upon information

and belief, Defendant E. L. Manetta):

        “[b]ased in Maspeth, New York, Enrico Manetta leads the construction firm

        Manetta Enterprises, Inc., as president and CEO. The company undertakes a wide

        range of projects, with an emphasis on installing utility electrical- and gas-

        distribution systems. Enrico Manetta personally oversees all aspects of daily

        operations. He guides a workforce that fluctuates between 40 and 150 employees

        and spans job sites throughout New York City’s five boroughs and Westchester

        County. Mr. Manetta’s firm progressed from sidewalk repair projects it accepted in

        the 1990s to the installation of telecommunications and utility infrastructure it

        performs today. This enabled the creation of vital communication lines throughout

        Manhattan. Mr. Manetta’s firm played a prominent role in the emergency



                                                   8
     Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 9 of 29 PageID #: 9



       rebuilding efforts following the terror attacks of 9/11. His firm helped install

       infrastructure for Manhattan electrical distribution and received a commendation

       letter from utility companies for its sustained efforts.”

See https://www.linkedin.com/in/enricomanetta.

       36.     According to E. L. Manetta’s public LinkedIn profile, E. L. Manetta has been the

president of Manetta Enterprises Inc. since August 1991. Id.

       37.     At all relevant times, the Individual Defendants have been in charge of the day-to-

day operations of Manetta including, among other things, hiring and firing employees and setting

the schedules and wage rates of employees.

       38.     Upon information and belief, the Individual Defendants handled the operations of

Manetta’s business and gave direction to their supervisors and foremen to ensure that the work in

the field was being conducted in accordance with their policies and procedures, including the

policies complained of herein.

       39.     Upon information and belief, Manetta entered into contracts as prime and/or sub-

contractors with Con Edison and other entities that required all employees working on the projects,

including Plaintiff and the Class Members, to be paid prevailing wages for work performed on

New York City roadways and sidewalks.

       40.     Plaintiff Loper observed Defendants E. R. Manetta and N. Manetta in the yard and

on the job sites on a daily basis giving orders to supervisors, speaking with clients, securing

business for Manetta, speaking with inspectors, and otherwise running the business operations of

Manetta. On approximately five (5) or six (6) occasions, Plaintiff Loper observed Defendants E.

R. Manetta and N. Manetta dropping off checks at job sites.

       41.     Upon information and belief, Mike Calzo and Kevin Connelly are supervisors at



                                                 9
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 10 of 29 PageID #: 10



Manetta. Upon information and belief, the Individual Defendants are in constant contact with Mike

Calzo, Kevin Connelly and Defendants’ other supervisors and foremen to ensure that the company

is operating in accordance with their standards and policies.

The Con Edison Contracts

       42.     Upon information and belief, Defendants have entered into certain contracts, as

either a subcontractor or prime contractor, with Con Edison and/or other public utility agencies to

provide certain construction work on New York City roadways and sidewalks, or with prime

contractors not currently known, to furnish labor, material and equipment to perform work on New

York City roadways and sidewalks (the “Con Edison Contracts”).

       43.     Upon information and belief, the Con Edison Contracts obligated Defendants to

pay Plaintiff and the Class Members at or above the local prevailing wage rates, including any

required supplemental benefits and overtime premiums for hours worked in excess of forty (40)

hours per week, eight (8) hours per day, hours worked on Saturday and Sunday and hours worked

during the evening. Specifically, the “labor” provision of Con Edison Standard Terms and

Conditions for Construction Contracts (“Contract Terms”) provides in pertinent part:

               Where Contractor employs workers on sites where a permit to use
               or open a street (including excavating the street) is required and New
               York City Administrative Code Section 19-142, or its successor . . .
               is applicable, Contractor agrees that . . . the prevailing scale of union
               wages shall be the prevailing wage for similar titles as established
               by the Comptroller of the City of New York pursuant to Section 220
               of the New York State Labor Law . . . paid to those so employed,
               and Contractor shall pay that prevailing wage to workers so
               employed.

       44.     Upon information and belief, the Contract Terms, including the labor provision

requiring payment of prevailing wages, were incorporated into all of the Con Edison Contracts.

       45.     Defendants’ failure to pay Plaintiff proper prevailing wage rates, supplemental

benefits and overtime premiums was a corporate policy that also applied to all of Defendants’ other

                                                  10
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 11 of 29 PageID #: 11



similarly situated employees.

       46.     As employees of Defendants who were assigned to work on Defendants’ excavation

projects, Plaintiff and the Class Members were intended third-party beneficiaries of Defendants’

Con Edison Contracts.

       47.     Upon information and belief, each project which involved street opening upon

which Manetta performed work pursuant to the Con Edison Contracts, required a Street Opening

Permit issued by the NYC Department of Transportation (DOT). The Street Opening Permit

included various stipulations for the work that was being performed, including, but not limited to,

stipulations regarding the wages that were to be paid to all workers on the excavations.

Specifically, the permits provided:

       WAGE01         NYC ADMINISTRATIVE CODE, 19-142, WORKERS ON
                      EXCAVATIONS: A PERSON TO WHOM A PERMIT MAY BE
                      ISSUED, TO USE OR OPEN A STREET, SHALL BE
                      REQUIRED, BEFORE SUCH PERMIT MAY BE ISSUED, TO
                      AGREE THAT NONE BUT COMPETENT WORKERS,
                      SKILLED IN THE WORK REQUIRED OF THEM, SHALL BE
                      EMPLOYED THEREON, (CONT. ON STIP WAGE02)

       WAGE02         ...AND THAT THE PREVAILING SCALE OF UNION WAGES
                      SHALL BE THE PREVAILING WAGE FOR SIMILAR TITLES
                      AS ESTABLISHED BY THE FISCAL OFFICER PURSUANT
                      TO SEC. TWO HUNDRED TWENTY OF THE LABOR LAW,
                      PAID TO THOSE SO EMPLOYED.

       48.     The promise to pay and ensure payment of the prevailing wage and supplemental

benefit rate stated in the Con Edison Contracts was made for the benefit of all workers furnishing

labor on New York City roadways and sidewalks, and, as such, the workers furnishing labor on

New York City roadways and sidewalks are the beneficiaries of that promise and the contracts

entered into between Defendants and the public utility or other public agencies.

       49.     Upon information and belief, in furtherance of the Con Edison Contracts entered

into by Defendants, Plaintiff and other members of the putative Class performed various saw

                                                11
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 12 of 29 PageID #: 12



cutting and construction labor tasks including, but not limited to cutting the street with a core

cutting machine, removing and replacing plates, filling holes, cleaning debris from the street,

digging any part of the street that the backhoe was not able to excavate, jackhammering concrete,

carrying pipes, loading and unloading trucks to travel to and from the job site, erecting and

removing cones and barricades, laying pipes and directing vehicular and pedestrian traffic in and

around the zone of construction.

       50.     Upon information and belief, Defendant Manetta is compensated by Con Edison,

or the other entities with whom Manetta contracts to provide construction services, at the

prevailing union wage rates for all of the workers on the projects, including Plaintiff and

Defendants’ other construction employees.

Plaintiff’s Work for Defendants

       51.     Plaintiff Loper worked for Defendants as a laborer and saw cutter from in or around

2012 through in or around 2014 and again from on or about April 10, 2017 through in or around

mid-November 2018 (collectively, the “Loper Employment Period”). Throughout the Loper

Employment Period, Plaintiff Loper performed work on public roadways and sidewalks in all five

(5) boroughs of New York City.

       52.     Throughout the Loper Employment Period, Plaintiff Loper’s job duties primarily

included cutting the street with a core cutting machine, removing and replacing plates, filling holes,

cleaning debris from the street, digging any part of the street that the backhoe was not able to

excavate, jackhammering, carrying pipes, loading and unloading trucks, erecting and removing

cones and barricades, laying pipes and directing vehicular and pedestrian traffic in and about the

zone of construction. During a period of approximately (5) months, from in or around May 2018

through in or around September 2018, Plaintiff Loper was assigned to use a large walk-behind saw



                                                 12
        Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 13 of 29 PageID #: 13



cutter machine on a near daily basis.

          53.   Throughout the Loper Employment Period, Plaintiff Loper typically worked five

(5) days per week, Monday through Friday, from approximately 6:00 am through approximately

3:00 pm, and sometimes later, for a total of approximately forty-five (45) hours per week, and

sometimes more, including time spent working in the yard and travel time from the yard to the job

site.

          54.   Throughout the Loper Employment Period, Defendants required Plaintiff Loper

and their other similarly situated employees to report to Defendants’ yard, located at 44-17 54th

Drive, Maspeth, New York 11378, at 6:00 am to meet with foremen and crew members and load

supplies, tools and equipment onto trucks. After performing work at the yard, Plaintiff typically

travelled to the job site in order to arrive at the job site by 7:00 am. At approximately 2:30 pm,

Plaintiff and his fellow crew members typically began dismantling the job site by refilling holes

that were excavated during the day, putting metallic plates over the excavated area to secure the

area if they were scheduled to return to the site the next day and removing barricades, so that they

would be able to leave the site by approximately 3:00 pm.

          55.   Approximately twice per month, pursuant to Defendants’ instructions, which he

typically received from either E. R. Manetta or Mike Calzo, Plaintiff Loper was required to return

to the Maspeth yard after he left the job site to unload machinery and tools. When he was required

to return to the yard, he typically spent at least thirty (30) minutes traveling, depending on traffic,

and approximately an additional twenty (20) minutes unloading materials.

          56.   During the summer, Plaintiff Loper typically worked longer shifts of eight to twelve

(8-12), and sometimes up to fifteen (15), hours per day, for a total of approximately fifty-five (55)

hours per week on the job site, not including travel time or time spent in the yard. Occasionally,



                                                  13
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 14 of 29 PageID #: 14



Plaintiff Loper worked up to seventy (70) hours per week on the job site if he was required to

perform emergency work.

        57.    During the winter season, Plaintiff Loper typically worked approximately forty to

forty-two (40-42) hours per week on the job site, not including travel time or time spent in the

yard.

        58.    On approximately three (3) or four (4) occasions throughout his employment with

Defendants, Plaintiff Loper was required to perform work on a Saturday when someone from a

weekend crew was absent. Plaintiff Loper typically worked a total of approximately eight (8) hours

on the job site when he worked on a Saturday, not including travel time or time spent in the yard.

        59.    During the period that Plaintiff Loper was assigned to use the saw cutter on a near

daily basis, from in or around May 2018 through in or around September 2018, Plaintiff was

required to return to the yard from the job sites to park the saw cutter machine in a secure place in

the yard. On average, it took him ten to fifteen (10-15) minutes, in addition to the time he spent

traveling back to the yard from the job site, to park and secure the saw cutter.

        60.    Plaintiff Loper became a member of the Local 731 Laborers’ Union in

approximately 2009. At the time that Plaintiff Loper was re-hired by Defendants on or about April

17, 2017, he was not an active member of Local 731.

        61.    After approximately one (1) year into his second period of employment, in or

around April 2018, Plaintiff Loper contacted Local 731 to inquire as to whether Defendants had

sent paperwork informing the union that he had been working for Manetta for one (1) year as a

laborer. An administrative employee at Local 731 informed him that the union did not have records

from Manetta informing Local 731 that Loper was working for the company. Loper subsequently

brought all of the paystubs that he was able to locate to the same Local 731 employee, who made



                                                 14
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 15 of 29 PageID #: 15



copies and informed him that a union delegate would contact him soon. After weeks of not hearing

anything further from the union, Loper returned to the union hall in June 2018 to ask what had

happened with his paperwork and why he was not receiving union benefits. The Local 731

employee with whom he had previously spoken and left his paystubs informed him that she did

not have records indicating that he had brought any documentation to the union proving that he

had worked as a laborer.

       62.     Approximately one (1) month later, in or around July 2018, Plaintiff Loper noticed

that his supervisor, Mike Calzo began calling him to work less and less frequently, claiming that

the work had slowed down. Thus, starting in or around July 2018 and continuing through

approximately August or September 2018, Calzo would occasionally tell Loper that there was no

work for him. Starting in or around September or October 2018, Calzo only called Loper into work

approximately two to four (2-4) days per week until Defendants eventually stopped assigning him

to jobs entirely in or around mid-November 2018.

       63.     Although Calzo repeatedly claimed that Loper was not being called to work due to

an overall shortage of work and that “[he] would call [Loper] when he needed him,” Loper learned

from both “Arthur,” a Manetta supervisor, and another employee who helped him to operate the

saw cutter, that Defendants’ other construction employees were continuing to work and that

Manetta was operating as normal on a number of job sites throughout New York City. Further,

Plaintiff Loper frequently saw Manetta employees working in his neighborhood. It is Plaintiff’s

belief that Defendants cut his hours due to his efforts to get into the Local 731 union.

       64.     During Loper’s first period of employment, from in or around 2012 through in or

around 2014, Plaintiff Loper was hired as a laborer apprentice. Although Plaintiff Loper does not

recall the precise rate that he was paid at that time, Loper estimates that he was paid approximately



                                                 15
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 16 of 29 PageID #: 16



seventeen dollars and eighty cents ($17.80) when he first began working as an apprentice, which

gradually increased with every one thousand (1,000) hours of apprenticeship coursework that he

completed, to between approximately thirty-five dollars ($35.00) and thirty-eight dollars ($38.00)

when he left his first period of employment with Manetta in or around 2014. Plaintiff only received

these wages for hours spent working on the job sites and did not receive wages of any kind for

time spent working in the yard and traveling between the job sites and the yard.

       65.     Defendants hired Plaintiff Loper as a laborer during his second period of

employment starting on or about April 10, 2017. Despite the fact that Plaintiff’s supervisor, Mike

Calzo, specifically informed him that he would be paid at the applicable laborer rate, he was

generally paid a slightly lower base rate than the rates listed for a “Laborer (Foundation, Concrete,

Excavating, Street Pipe Layer and Common)” from the Office of the Comptroller, City of New

York’s § 220 Prevailing Wage Schedules.

       66.     From the start of Loper’s second period of employment in or around April 2017

through in or around October 2017, Plaintiff Loper was paid approximately forty dollars and

eighty-five cents ($40.85) per hour.

       67.     From in or around October 2017 through in or around June 2018, Plaintiff Loper

was paid forty-one dollars and thirty-five cents ($41.35) per hour.

       68.     From in or around July 2018 through the end of the Loper Employment Period,

Plaintiff Loper was paid forty-one dollars and eighty-five cents ($41.85) per hour.

       69.     Throughout his employment with Defendants, Plaintiff Loper was not paid

supplemental benefits of any kind.

       70.     Throughout the Loper Employment Period, Plaintiff Loper was paid via a payroll

check, which he typically received each week from his supervisor, Mike Calzo, in the Maspeth



                                                 16
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 17 of 29 PageID #: 17



office in the morning before leaving for the job site.

        71.     Throughout the Loper Employment Period, Plaintiff Loper was paid only for time

spent working on job sites and did not receive wages of any kind for time spent in the yard before

or after working on the job sites or for time spent traveling to and from job sites. Thus, although

he was paid one and one-half (1.5) times his regular hourly rate for time spent on the job site, he

is owed significant unpaid overtime wages each week for time spent working in the yard and

traveling between job sites and the yard.

        72.     Throughout the Loper Employment Period, Defendants’ foremen maintained time

sheets on which they recorded the names of employees on the job sites as well as the times that

they allegedly started and ended each day. Upon information and belief, the foremen typically

recorded employees’ start times as 7:00 am and their end times as 3:00 pm, regardless of when the

crew actually started and ended. When Plaintiff and Defendants’ other construction workers

worked longer hours, which typically occurred during the summer months, the foremen reported

the extra hours to the central office.

        73.     Throughout Plaintiff’s employment, Defendants did not provide Loper with a way

to record his own hours worked on the job sites. Moreover, Defendants did not provide any formal

timekeeping system whereby Plaintiff Loper and their other construction employees were able to

record time spent working in the Maspeth yard or traveling between the yard and the job sites.

        74.     On at least one occasion, Plaintiff Loper complained to his supervisor, Mike Calzo,

that he was not receiving travel time, as it was his belief that certain other employees of Manetta

were being paid for time spent traveling between the yard and the job sites. Calzo responded by

informing Loper that Defendants were not going to pay him for travel time because it was never

discussed as part of his compensation. Calzo then instructed Loper to end the conversation and



                                                 17
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 18 of 29 PageID #: 18



pretend it had never happened.

       75.     Plaintiff Loper alleges that he did not receive a proper wage notice when he was

hired and/or before a change of pay rate, as required by the NYLL, from Defendants at any point

during the Relevant Time Period.

       76.     Plaintiff further alleges that his paystubs did not show an accurate accounting of all

hours that he had worked during the workweek.

       77.     Defendants have been sued in this Court for unpaid union/prevailing wages, unpaid

minimum wages and unpaid overtime premiums on at least two (2) previous occasions in Wislaw

Mroz and Daniel Mroz v. Manco Enterprises, Inc., Manetta Enterprises, Inc. and Enrico Manetta,

Civil Action No. 11-cv-3340, which was dismissed in December 2012, Adam Mroz v. Manco

Enterprises, Inc., Manetta Enterprises, Inc. and Enrico Manetta, Civil Action No. 14-cv-00291,

Civil Action No. 14-cv-00291, which was dismissed in January 2015. Thus, because Defendants

were on notice of the relevant state and federal wage-and-hour laws, Defendants willfully violated

Plaintiff’s and the Class Member’s rights in failing to pay wages for all hours worked, the correct

prevailing rate of wages and supplemental benefits and overtime premiums for hours worked in

excess of forty (40) in a week.

       78.     Defendants’ failure to pay minimum wages, wages of any kind for time spent

working in the yard and traveling between the yard and the job sites, and overtime premiums of

one and one-half (1.5) times the regular hourly rate for all hours worked in excess of forty (40) per

week was a corporate policy that applied to all laborers, saw cutters and other construction workers

employed by Defendants.

       79.     Upon information and belief, during the period of time for which Plaintiff and the

members of the putative Class performed work on New York City roadways, Defendants failed to



                                                 18
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 19 of 29 PageID #: 19



ensure payment of the correct prevailing rate of wages and supplemental benefits, including

overtime pay, to which Plaintiff and other members of the putative Class were entitled.

       80.     Defendants failed to provide Plaintiff and their other similarly situated employees

with proper wage notices at the time of hire or before a change of pay rate or proper wage

statement(s) with every payment of wages or accurate wage statements pursuant to the NYLL.

                               FIRST CAUSE OF ACTION
                FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
             (Brought on Behalf of Plaintiff and the Collective Action Members)

       81.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

realleges each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

       82.     Defendants violated the FLSA overtime rights of Plaintiff and the Collective Action

Members by improperly treating them as exempt from the FLSA when they performed non-exempt

duties and failing to pay overtime premiums of one and one-half (1.5) times employees’ regular

hourly rates for all hours worked in excess of forty (40) hours per week.

       83.     By failing to pay overtime at a rate not less than one and one-half times the regular

rate of pay for work performed in excess of 40 hours per week, Defendants have violated and

continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

215(a)(2).

       84.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       85.     Defendants’ failure to pay overtime caused Plaintiff and the Collective Action

Members to suffer loss of wages and interest thereon. Plaintiff and the Collective Action Members

are entitled to recover from Defendants their unpaid overtime premium compensation, damages



                                                19
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 20 of 29 PageID #: 20



for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and

costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                               SECOND CAUSE OF ACTION
                     NEW YORK LABOR LAW – UNPAID OVERTIME
                    (Brought on Behalf of Plaintiff and the Class Members)

        86.     Plaintiff, on behalf of herself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        87.     Defendants violated the NYLL overtime rights of the Plaintiff and the Class

Members by improperly treating them as exempt from the NYLL when they performed non-

exempt duties and failing to pay overtime premiums consisting of one and one-half (1.5) times

employees’ regular hourly rates for all hours worked in excess of forty (40) hours per week.

        88.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay overtime compensation at a rate of not less than one and one-half times the regular rate of

pay for hours worked in excess of 40 each week, in violation of the NYLL and regulations

promulgated thereunder.

        89.     Defendants’ failure to pay overtime premium compensation caused Plaintiff and

the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

are entitled to recover from Defendants their unpaid overtime compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.




                            THIRD CAUSE OF ACTION
                  NEW YORK LABOR LAW – FAILURE TO PAY WAGES


                                                20
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 21 of 29 PageID #: 21



                     (Brought on Behalf of Plaintiff and the Class Members)

        90.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

      91.       Pursuant to NYLL § 191 and the cases interpreting same, workers such as Plaintiff

and the Class Members are entitled to be paid all their weekly wages “not later than seven calendar

days after the end of the week in which wages are earned.” Thus, Defendants violated NYLL §

191 by failing to pay Plaintiff all of their wages earned within the week such wages were due.

      92.       Pursuant to NYLL § 193, “No employer shall make any deduction from the wages

of an employee,” such as Plaintiff and the Class Members, that is not otherwise authorized by law

or by the employee.

      93.       By withholding wages and overtime compensation from Plaintiff, pursuant to

NYLL § 193 and the cases interpreting same, Defendants made unlawful deductions in wages

owed to Plaintiff.

      94.       Defendants’ failure to pay Plaintiff wages of any kind for time spent working in the

yard and traveling between the yard and the job sites, violated NYLL §§ 191 and 193.

      95.       Defendants’ failure to comply with NYLL §§ 191 and 193 caused Plaintiff and the

Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members are

entitled to recover from Defendants their unpaid wages, including piece-rate and/or commission

payments, damages for unreasonably delayed payment of wages, liquidated damages, reasonable

attorneys’ fees, and costs and disbursements of the action pursuant to NYLL §§ 663(1) et seq.



                                FOURTH CAUSE OF ACTION
                                 BREACH OF CONTRACT


                                                 21
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 22 of 29 PageID #: 22



                    (Brought on Behalf of Plaintiff and the Class Members)

        96.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        97.     Upon information and belief, the Con Edison Contracts entered into by Defendants

contained schedules of the prevailing rates of wages and supplemental benefits or reference to the

NYLL provisions governing payment of prevailing wages to be paid to Plaintiff and the employees

performing work pursuant to such contracts.

         98.    Those prevailing rates of wages and supplemental benefits were made part of the

 Con Edison Contracts for the benefit of the Plaintiff and the other employees performing work

 pursuant to such contracts. In the event that the contracts or agreements entered into failed to

 explicitly contain prevailing wage schedules, the prevailing wage requirements were

 supplemented as a matter of law, requiring Defendants to pay the Plaintiff and Class Members

 prevailing wages, daily/weekly overtime and supplemental benefits for all work performed.

        99.     Defendants’ failure to pay Plaintiff at the correct prevailing wage rates for straight

time, overtime, and supplemental benefits for work performed on Public Works Projects

constituted a material breach of the contracts entered into directly or indirectly between Defendants

and certain public entities.

        100.    As a result of Defendants’ failure to pay Plaintiff at prevailing wage rates, they are

entitled to relief from Defendants for breach of contract under New York common law of contracts.




                                  FIFTH CAUSE OF ACTION
                          UNJUST ENRICHMENT & QUANTUM MERUIT


                                                 22
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 23 of 29 PageID #: 23



                                  (Pled In The Alternative)
                    (Brought on Behalf of Plaintiff and the Class Members)

        101.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        102.    Based on Defendants’ failure to pay Plaintiff the appropriate prevailing wage rates,

Defendants were unjustly enriched at the expense of Plaintiff.

        103.    Equity and good conscience require that Defendants pay restitution to Plaintiff.

        104.    Upon information and belief, when Defendants entered into the contract, they

agreed to pay the required prevailing wages, overtime, shift-differential and holiday premiums,

and supplemental benefit rates of pay to Plaintiff and other employees who performed work

pursuant to the contracts.

        105.    Plaintiff provided valuable services to Defendants performing prevailing wage jobs

for which Plaintiff expected compensation. Defendants knowingly accepted such services yet

failed to pay Plaintiff the reasonable value of such services as defined by the New York State and

New York City prevailing wage schedules.

        106.    As a result of Defendants’ failure to pay Plaintiff at prevailing wage rates on

prevailing wage jobs and Defendants’ corresponding unjust enrichment, Plaintiff are entitled to

relief from Defendants under New York’s common law of unjust enrichment.

        107.    As a result of Defendants’ failure to pay Plaintiff the reasonable value of the

valuable services they rendered, Plaintiff is entitled to relief from Defendants under New York’s

common law of quantum meruit.


                            SIXTH CAUSE OF ACTION
               NEW YORK LABOR LAW – WAGE STATEMENT VIOLATIONS


                                                 23
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 24 of 29 PageID #: 24



                    (Brought on Behalf of Plaintiff and the Class Members)

        108.    Plaintiff, on behalf of herself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        109.    Defendants have willfully failed to supply Plaintiff and the Class Members a proper

wage statement as required by Article 6, § 195(3).

        110.    Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants two hundred fifty dollars ($250.00) per employee for each

workweek that the violations occurred or continue to occur, or a total of five thousand dollars

($5,000) per employee, as provided for by NYLL §§ 198(1-d) liquidated damages as provided for

by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

injunctive and declaratory relief.

                            SEVENTH CAUSE OF ACTION
                NEW YORK LABOR LAW –WAGE NOTICE VIOLATIONS
                  (Brought on Behalf of Plaintiff and the Class Members)

        111.    Plaintiff, on behalf of herself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        112.    Defendant has willfully failed to supply Plaintiff and the Class Members notice as

required by Article 6, § 195, on the date of hire and February 1 of each year, in English or in the

language identified by Plaintiff and the Class Members as their primary language, containing

Plaintiff’s and Class Members’ rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; hourly rate or rates of pay and overtime rate

or rates of pay if applicable; the regular pay day designated by the employer in accordance with



                                                24
    Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 25 of 29 PageID #: 25



NYLL, Article 6, § 191; the name of the employer; or any “doing business as” names used by the

employer; the physical address of the employer’s main office or principal place of business, and a

mailing address if different; the telephone number of the employer; plus such other information as

the commissioner deems material and necessary.

       113.    Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants fifty dollars ($50.00) per employee for each day that the

violations occurred or continue to occur, or a total of five thousand dollars ($5,000.00) per

employee, as provided for by NYLL, Article 6, § 198(1-b), liquidated damages as provided for by

the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

injunctive and declaratory relief.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff, on behalf of himself and all other similarly situated Collective Action

Members and Class Members, respectfully requests that this Court grant the following relief:

       a.      Designation of this action as a collective action on behalf of the Collective Action

               Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

               to all similarly situated members of an FLSA Opt-In Class, apprising them of the

               pendency of this action, permitting them to assert timely FLSA claims in this action

               by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

               Plaintiff and his counsel to represent the Collective Action Members;

       b.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and

               (3) on behalf of the Class, appointing Plaintiff and his counsel to represent the Class

               and ordering appropriate monetary, equitable and injunctive relief to remedy

               Defendants’ violation of the common law and New York State law;



                                                 25
Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 26 of 29 PageID #: 26



  c.    An order tolling the statute of limitations;

  d.    A declaratory judgment that the practices complained of herein are unlawful under

        the FLSA, NYLL and New York Common Law;

  e.    An injunction against Defendants and their officers, agents, successors, employees,

        representatives and any and all persons acting in concert with Defendants, as

        provided by law, from engaging in each of the unlawful practices, policies and

        patterns set forth herein;

  f.    An award of compensatory damages as a result of Defendants’ failure to pay

        overtime compensation pursuant to the FLSA and the NYLL and supporting

        regulations;

  g.    An award of compensatory damages as a result of Defendants’ failure to pay all

        wages to which Plaintiff and the Class Members are entitled, pursuant to the NYLL

        and supporting regulations;

  h.    An award of liquidated and/or punitive damages as a result of the Defendants’

        willful failure to pay overtime compensation pursuant to the FLSA and the NYLL

        and supporting regulations;

  i.    An award of liquidated damages for Defendants’ failure to pay all wages to which

        Plaintiff and the Class Members are entitled, pursuant to the NYLL and supporting

        regulations

  j.    An award of two hundred fifty dollars ($250.00) per Plaintiff and each of the Class

        Members for each day that the violations of NYLL, Article 6 § 195(3), pertaining

        to distribution of wage statements, occurred or continue to occur, or a total of five




                                          26
Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 27 of 29 PageID #: 27
Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 28 of 29 PageID #: 28



                                Facsimile: (212) 385-0800

                                Attorneys for Plaintiff, the putative FLSA Collective
                                and Class




                                  28
Case 1:20-cv-01532 Document 1 Filed 03/24/20 Page 29 of 29 PageID #: 29
